108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Paul William CRISWELL, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1582.
United States Court of Appeals, Eighth Circuit.
Submitted December 5, 1996.Filed March 25, 1997.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Paul William Criswell appeals the district court's1 dismissal of his second 28 U.S.C. § 2255 motion as an abuse of the writ.  After careful review of the record, we conclude that the district court did not thereby abuse its discretion, see Nachtigall v. Class, 48 F.3d 1076, 1079 (8th Cir.1995) (standard of review), and that Criswell's allegations of pro se status and illiteracy are insufficient to demonstrate cause, see Smittie v. Lockhart, 843 F.2d 295, 298 (8th Cir.1988).  To the extent Criswell suggests his failure to present his claims in his first motion is excused because he did not receive the correct version of the presentence report, we conclude Criswell has not demonstrated he was prejudiced by any alleged inaccuracies.  See United States v. Flynn, 87 F.3d 996, 999 (8th Cir.1996) (court need not determine whether cause exists where movant fails to demonstrate actual prejudice).


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas